DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/772,258 filed on June 12, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 05/24/2022 responding to the Office action mailed on 02/25/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-19.

Allowable Subject Matter           
Claims 1-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record Togashi (JP 2017-157816) and Maehara (JP 2006-120773) disclose most aspects of the claimed invention.  However, regarding claims 1 and 19, they do not disclose “a light-shielding section including: a through electrode electrically coupled to the one electrode and penetrating a semiconductor substrate that includes the inorganic photoelectric conversion section, wherein, in a plan view, the through electrode is at a first side of the other electrode and has an elongated shape that extends in a first direction; and a driving wiring line that receives a voltage and that is electrically coupled to the other electrode and at least one other electrode of an adjacent organic photoelectric conversion section, wherein, in the plan view, the driving wiring line extends across multiple pixels in a second direction perpendicular to the first direction to serve as a common wiring line for the multiple pixels2 of 1 1”.
10US Ser. No. 17/011,440Reply to Office Action of 03/28/22Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814